Douglas, J.
The trial court and court of appeals determined that the citizens of Cuyahoga Falls were entitled, by virtue of their city charter, to vote on the passage of Ordinance No. 48-1996. We agree. Accordingly, we affirm the judgment of the court of appeals.
Cuyahoga Falls, as a charter municipality, derives its sovereign power from Article XVIII of the Ohio Constitution. Before 1912, the time of the adoption of Article XVIII, municipalities could exercise only those powers delegated to them by the General Assembly. Geauga Cty. Bd. of Commrs. v. Munn Rd. Sand & Gravel (1993), 67 Ohio St.3d 579, 582, 621 N.E.2d 696, 699. With the adoption of Article XVIII, municipalities were given the power to control matters of local concern. In Perrysburg v. Ridgway (1923), 108 Ohio St. 245, 255, 140 N.E. 595, 598, the court discussed the underpinnings for the adoption of Article XVIII, and stated:
“Prior to 1912 there was no express delegation of power to municipalities in the Ohio Constitution. Under the decisions of our courts, it had been held again and again * * * that municipal power was delegated only by virtue of a statute. Therefore, municipalities of the state, especially the larger ones, were continually at the door of Ohio’s General Assembly asking for additional political power for municipalities, or modifications in some form of previous delegations of such power. Such power, being legislative only, could be withdrawn from the municipalities, or amended, at any session of the Legislature.
“Municipalities were, therefore, largely a political football for each succeeding Legislature, and there was neither stability of law, touching municipal power, nor sufficient elasticity of law to meet changed and changing municipal conditions. To the sovereign people of Ohio the municipalities appealed in the constitutional convention of 1912, and the Eighteenth Amendment, then known as the ‘Home Rule’ Amendment, was for the first time adopted as part of the Constitution of Ohio, wherein the sovereign people of the state expressly delegated to the sovereign people of the municipalities of the state full and complete political power in all matters of ‘local self-government.’ ” (Emphasis added and citation omitted.)
Section 7 of Article XVIII provides that “[a]ny municipality may frame and adopt or amend a charter for its government and may, subject to the provisions of section 3 of this article, exercise thereunder all powers of local self-government.” (Emphasis added.) Section 3 of Article XVIII empowers municipalities “to exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” (Emphasis added.)
*563Further, Section 7, Article XVIII “confers power on the municipality to frame and adopt a charter for its government, and to exercise thereunder all powers of local self-government as provided by section 3. That is, the people of the municipality are given the power to construct the machinery of their own local government and to operate it themselves.” (Emphasis sic.) Froelich v. Cleveland (1919), 99 Ohio St. 376, 390-391, 124 N.E. 212, 216. See, also, State ex rel. Hackley v. Edmonds (1948), 150 Ohio St. 203, 212, 37 O.O. 474, 477, 80 N.E.2d 769, 773 (“It would seem from reading the debates that the Constitutional Convention desired to submit to the electorate of this state amendments to the Constitution to give to municipalities, and particularly to those which adopt charters, the broadest possible powers of self-government in connection with all matters which are strictly local and do not impinge upon matters which are of a state-wide nature or interest.”).
The words “as are not in conflict with general laws,” found in Section 3, Article XVIII, apply only to a city’s power to adopt “local police, sanitary and other similar regulations,” but not its power to enact laws for “local self-government.” See Rispo Realty & Dev. Co. v. Parma (1990), 55 Ohio St.3d 101, 103, 564 N.E.2d 425, 427, citing State ex rel. Canada v. Phillips (1958), 168 Ohio St. 191, 5 O.O.2d 481, 151 N.E.2d 722, paragraph four of the syllabus. See, also, Dies Elec. Co. v. Akron (1980), 62 Ohio St.2d 322, 325, 16 O.O.3d 365, 367, 405 N.E.2d 1026, 1028. Additionally, “[b]y reason of Sections 3 and 7 of Article XVIII of the Ohio Constitution, a charter city has all powers of local self-government except to the extent that those powers are taken from it or limited by other provisions of the Constitution or by statutory limitations on the powers of the municipality which the Constitution has authorized the General Assembly to impose.” Bazell v. Cincinnati (1968), 13 Ohio St.2d 63, 42 O.O.2d 137, 233 N.E.2d 864, paragraph one of the syllabus.
Pursuant to Section 7, Article XVIII of the Ohio Constitution, the people of Cuyahoga Falls enacted a charter to govern their local affairs. To that end, Section 2, Article IX of the charter provides that “[t]the electors shall have the power to approve or reject at the polls any ordinance or resolution passed by the Council, except as hereinafter provided.” (Emphasis added.) In this regard, the people of Cuyahoga Falls reserved to themselves the power to deal directly with and challenge, by referendum, certain actions taken by council. Indeed, such a reservation of power is clearly a matter embraced within the field of local self-government. Dillon v. Cleveland (1927), 117 Ohio St. 258, 273-274, 158 N.E. 606, 611. See, also, State ex rel. Bedford v. Cuyahoga Cty. Bd. of Elections (1991), 62 Ohio St.3d 17, 19, 577 N.E.2d 645, 647, citing Fitzgerald v. Cleveland (1913), 88 Ohio St. 338, 347, 103 N.E. 512, 514 (“ ‘It is clear upon reason and authority that municipal elections are and should be regarded as affairs relating to the municipality itself, and, in the absence of fundamental limitations prohibiting, are things *564that may be provided for by the local government. * * * ’ Accord Reutener v. Cleveland [1923], 107 Ohio St. 117, 133, 141 N.E. 27, 31.”).
Appellants contend that referendum powers reserved in a municipal charter are not absolute and are expressly limited by Section If, Article II of the Ohio Constitution. Section If, Article II provides:
“The initiative and referendum powers are hereby reserved to the people of each municipality on all questions which such municipalities may now or hereafter be authorized by law to control by legislative action; such powers shall be exercised in the manner now or hereafter provided by law.”
Specifically, appellants contend that the language “authorized by law to control by legislative action,” as used in Section If, Article II, is one of limitation, restricting the right of referendum to only those actions of council that are purely legislative in nature. Therefore, appellants argue that, because the passage of Ordinance No. 48-1996 constituted merely administrative action by council, the trial court and court of appeals erred in determining that the ordinance could properly be submitted to a referendum vote under the charter.
We agree with appellants that the action of council in approving the site plan was essentially administrative in nature. See Donnelly v. Fairview Park (1968), 13 Ohio St.2d 1, 42 O.O.2d 1, 233 N.E.2d 500, paragraph one of the syllabus (“A public body essentially legislative in character may act in an administrative capacity.”). It appears that appellants were at all times in compliance with city zoning laws regarding the proposed development. Further, the action of council in approving the site plan consisted, generally, of executing and administering a zoning law previously enacted. See Myers v. Schiering (1971), 27 Ohio St.2d 11, 56 O.O.2d 6, 271 N.E.2d 864, and State ex rel. Srovnal v. Linton (1976), 46 Ohio St.2d 207, 75 O.O.2d 241, 346 N.E.2d 764. However, we disagree with appellants that the citizens of Cuyahoga Falls are prohibited by Section If, Article II from voting on the passage of Ordinance No. 48-1996.
In this case, the court of appeals determined that Section If, Article II should not be interpreted as a limitation upon referendum powers reserved in a municipal charter. Specifically, the court held that “[w]hile this section does establish that the people of Ohio reserved to themselves a right of referendum, we do not find this language was intended to limit their referendum powers, as Buckeye suggests. The constitution does not dictate how municipalities may incorporate a referendum provision into their governing mechanism; nor does it place restrictions upon the nature of the referendum provisions municipalities may employ. The constitution simply reserves to municipalities the power to incorporate a referendum procedure in order to ensure that decisions made by a municipality’s governing body are in keeping with the views of its citizens.” We agree with the court of appeals’ interpretation of this constitutional provision.
*565Section If, Article II reserves initiative and referendum powers with respect to all questions which municipalities may be authorized by law to control by legislative action, and such powers are to be exercised in the manner provided by law. By its very terms, Section If, Article II is not a “self-executing” provision. State ex rel. Bramblette v. Yordy (1970), 24 Ohio St.2d 147, 53 O.O.2d 348, 265 N.E.2d 273. Rather, Section If, Article II requires ancillary legislation to be effective, and, absent specific legislative action by the governing body, “it merely indicates principles [the right of initiative and referendum] without laying down rules giving them force of law.” Black’s Law Dictionary (6 Ed.1990) 1360, defining “self-executing constitutional provision.”
To carry Section If, Article II into effect, the General Assembly has enacted legislation covering municipal initiative and referendum matters.1 See R.C. 731.28 through 731.41. However, these sections do not apply to “any municipal corporation which adopts its own charter containing an initiative and referendum provision for its own ordinances and other legislative measures.” R.C. 731.41. Rather, that source of authority is found in Sections 3 and 7, Article XVIII. In Bramblette, 24 Ohio St.2d at 149, 53 O.O.2d at 349, 265 N.E.2d at 274, we stated:
“Essentially, we have held that Section If of Article II (as contrasted to Section Id of Article II) is not ‘self-executing’; that either the General Assembly, by the enactment of statutory ‘law,’ or the people of the municipality, by the adoption of charter ‘law' under the ‘home-rule’ provisions of the Constitution, may exempt certain classes of laws from the operation of referendum * * *; that charter provisions, if so adopted, will apply * * *; R.C. 731.41; and that where there are no charter provisions the exercise of such power is only as provided for by the General Assembly * * (Emphasis sic.) (Citations and footnote omitted.)
In Bramblette, this court held that a municipality may, by charter, exempt an ordinance levying a municipal income tax from referendum proceedings. In reaching this conclusion, the court stated:
“In providing for referendum, however, a municipal charter is not restricted to the adoption of the same provisions enacted by the General Assembly. It may be *566less restrictive as to use of the referendum, as was the Charter of the city of Toledo which authorized referendum on all ordinances, including one levying a tax passed as an emergency measure. State ex rel. Snyder v. Bd. of Elections (1946), 78 Ohio App. 194 [33 O.O. 519, 69 N.E.2d 634], It may be more restrictive, as in Dillon v. Cleveland, supra * * *, where a referendum would have been required under state law, but was not required under the provisions of the Charter of the city of Cleveland.” (Emphasis added.) Bramblette, 24 Ohio St.2d at 150, 53 O.O.2d at 350, 265 N.E.2d at 275.
Thus, given the holdings from this court, and applying Section If, Article II as written, we disagree with appellants that Section If effectively limits referendum powers reserved in a municipal charter to only those actions of council that are purely legislative in nature. The fact that the charter provision reserves the power of referendum on “any ordinance or resolution,” which may involve administrative as well as legislative matters, does not stand as an impediment to the constitutional validity of the powers reserved to the citizens of Cuyahoga Falls in their charter. See 5 McQuillin, Municipal Corporations (3 Ed.Rev.1996) 289, Section 16.54 (“The power of initiative or referendum may be conferred by the sovereignty upon a municipality with respect to any matter, legislative or administrative, within the realm of local affairs; and often the power, as conferred, is extensive, including all ordinances and resolutions and practically all actions that might be taken by a municipal council.”). See, also, State ex rel. Hauck v. Bachrach (1958), 107 Ohio App. 71, 76, 7 O.O.2d 402, 405, 152 N.E.2d 311, 315 (“Section 7 of Article XVIII seems to confer upon any municipality the power to frame and adopt for its government without any limitation whatever as to its form or the distribution of power among its departments. The electors of the community have the option of organizing under any one of the optional statutory forms or any hybrid thereof, or of adopting the old New England ‘town meeting’ system, or any conceivable new or old form, provided it is based on the will of the electors, expressed in the manner prescribed in Article XVIII of the Constitution.”).
In analyzing the scope of authority conferred upon municipalities by Section 7, Article XVIII, appellees correctly point out that “the people of a chartered city can create any form of government they want. There is no requirement that a charter city have a planning commission or even a city council. The people need not hire any planning experts. The people of a city can choose to require that all legislation and site plans be approved by a majority of the voters in a town meeting. * * * In other words, they may reserve to themselves the power to have a direct democracy on all legislative and administrative functions of the city. The power of local self-government means nothing less. * * *”
*567Appellants direct our attention to Myers and Srovnal, and assert that those cases “control the outcome of this case.” Appellants contend that both Myers and Srovnal stand for the proposition that administrative determinations by a legislative municipal body are not subject to referendum “regardless of whether the municipality is chartered or not.”
In Myers, paragraphs one and two of the syllabus, we held:
“1. Under Section If of Article II of the Ohio Constitution, municipal referendum powers are limited to questions which municipalities are ‘authorized by law to control by legislative action.’
“2. The passage by a city council of a resolution granting a permit for the operation of a sanitary landfill, pursuant to an existing zoning regulation, constitutes administrative action and is not subject to referendum proceedings.”
In Srovnal, we relied upon Myers, and held:
“Where the city council, under favor of the city’s Planning and Zoning Code, by resolution confirms the action of the city planning and zoning commission granting a zoning use exception as to height regulations for a hotel and office building, which exception will not, in the judgment of the commission, substantially and permanently injure the appropriate use of neighboring property, and the applicant for such use exception files notarized consents of the owners of 89.47 percent of the area of the land deemed by the commission to be immediately affected by the proposed zoning use exception, such resolution is not legislative but is an administrative act and is not subject to the referendum provisions of R.C. 731.29.”
At first glance, both Myers and Srovnal appear to be supportive of appellants’ contentions. However, both cases are distinguishable and are not applicable here. In neither Myers nor Srovnal did we determine whether a charter provision could constitutionally authorize citizens to challenge the actions of a municipal legislative authority. To be sure, neither Myers nor its progeny, Srovnal, dealt with referendum powers granted by charter. Thus, appellants’ reliance on these cases is misplaced.
Appellants also cite Forest City Ent., Inc. v. Eastlake (1975), 41 Ohio St.2d 187, 70 O.O.2d 384, 324 N.E.2d 740, as further authority for the proposition that the passage of Ordinance No. 48-1996 was not subject to referendum proceedings. In that case, a landowner challenged a city charter provision that required that any change in land use agreed to by the city council must be approved by fifty-five percent of the voters in a city-wide election. Relying on Myers, the Eastlake court, in Part II of the opinion, indicated that a charter provision could not provide for a referendum with respect to administrative determinations made by city council. In Eastlake, the court stated:
*568“Under the provisions of Section 3, Article VIII [of the charter], all changes in land use require approval by city council. On its face, the charter provision makes no distinction between those changes made by council in an administrative capacity, and those made by council in a legislative capacity. Thus, the requirement of a mandatory referendum falls upon all changes with equal weight. Insofar as this purports to mandate a referendum as to an administrative determination, it is clearly invalid.
«* * *
“However, construing the mandatory referendum requirement as applying only to those land-use changes granted by council acting in a legislative capacity, we must determine whether such a requirement denies appellant due process of law.” (Emphasis sic.) (Citations omitted.) Id., 41 Ohio St.2d at 191, 70 O.O.2d at 386, 324 N.E.2d at 743-744.
The Eastlake court then held that the municipal charter provision at issue was an unlawful delegation of legislative power in violation of the Due Process Clause of the Fourteenth Amendment to the United States Constitution. However, the court in Eastlake did not address the scope of referendum power with respect to the authority conferred upon municipalities by Sections 3 and 7, Article XVIII of the Ohio Constitution. Rather, the court in Part II of Eastlake simply relied on our holding in Myers, which, as noted above, did not involve referendum powers granted by a charter. In this regard, we specifically disapprove of the dicta in Part II of Eastlake to the extent that it may be interpreted to undermine the authority conferred upon chartered municipalities by Sections 3 and 7, Article XVIII.
Furthermore, we also note that, on appeal, the United States Supreme Court overruled the part of Eastlake wherein this court held that the charter provision providing for a mandatory referendum was an unlawful delegation of legislative power. See Eastlake v. Forest City Ent., Inc. (1976), 426 U.S. 668, 96 S.Ct. 2358, 49 L.Ed.2d 132. Specifically, the United States Supreme Court held that such a provision in a charter was constitutional, and stated:
“The conclusion that Eastlake’s procedure violates federal constitutional guarantees rests upon the proposition that a zoning referendum involves a delegation of legislative power. A referendum cannot, however, be characterized as a delegation of power. Under our constitutional assumptions, all power derives from the people, who can delegate it to representative instruments which they create. See, e.g., The Federalist No. 39 (J. Madison). In establishing legislative bodies, the people can reserve to themselves power to deal directly with matters which might otherwise be assigned to the legislature. Hunter v. Erickson, 393 U.S. 385, 392 [89 S.Ct. 557, 561, 21 L.Ed.2d 616, 623] (1969).
*569“The reservation of such power is the basis for the town meeting, a tradition which continues to this day in some States as both a practical and symbolic part of our democratic processes. The referendum, similarly, is a means for direct political participation, allowing the people the final decision, amounting to a veto power, over enactments of representative bodies. The practice is designed to ‘give citizens a voice on questions of public policy.’ James v. Valtierra [ (1971), 402 U.S. 137], at 141 [91 S.Ct. 1331, at 1333, 28 L.Ed.2d 678, at 682].” (Footnotes omitted.) Eastlake v. Forest City Ent., Inc., 426 U.S. at 672-673, 96 S.Ct. at 2361-2362, 49 L.Ed.2d at 137.
Therefore, we hold that Sections 3 and 7, Article XVIII of the Ohio Constitution confer upon municipalities the authority “to exercise all powers of local self-government.” Section If, Article II of the Ohio Constitution does not limit that authority. Accordingly, in accordance with Sections -3 and 7, Article XVIII, the people of a municipality may, by charter, reserve to themselves the power to approve or reject, by popular vote, any actions of city council regardless of whether such actions are administrative or legislative in nature.
In State ex rel. Doerfler v. Otis (1918), 98 Ohio St. 83, 94,120 N.E. 313, 316, we held that “[w]here the language of a charter is plain, clear, and unambiguous, it must be given its usual and ordinary meaning, and if such construction is not in accord with the intent and purpose of the electors the remedy is by amendment of the charter.” Section 2, Article IX of the charter is plain, clear, and it unambiguously states that the people of Cuyahoga Falls “have the power to approve or reject at the polls any ordinance or resolution passed by Council, except as hereinafter provided.”2 (Emphasis added.) The exceptions to referen*570dum set forth in the charter are not applicable here.3 The referendum provision in the charter does not provide for, or even suggest, any distinctions between actions by council that are legislative or administrative in character. In this regard, the people of Cuyahoga Falls have, by virtue of their charter, reserved to themselves the right to exercise a part of their inherent political power4 and determine what actions of council are subject to a referendum vote. The people of Cuyahoga Falls have spoken through their charter, and we will not disturb their clear intentions.
For all the foregoing reasons, we affirm the judgment of the court of appeals.

Judgment affirmed.

Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Moyer, C.J., Pfeifer and Cook, JJ., dissent.

. The General Assembly has also enacted legislation with respect to referendum powers involving county and township zoning matters. See R.C. 303.12(H) and 519.12(H). In Cook-Johnson Realty Co. v. Bertolini (1968), 15 Ohio St.2d 195, 200-201, 44 O.O.2d 160, 162-163, 239 N.E.2d 80, 84, this court held:
“What the General Assembly has done in Section 519.12, Revised Code, is to provide the people of the several townships with a power to veto, by use of the device of referendum, zoning resolutions passed by township trustees.
“We find no constitutional impediment to a grant of legislative power by the General Assembly to township trustees to make zoning resolutions, nor for the General Assembly to reserve the power of referendum to the people who will be affected by such resolutions. Therefore, Section 519.12, Revised Code, insofar as it accomplishes these purposes of the General Assembly, is constitutional.”


. Additionally, even assuming, arguendo, that Section 2, Article IX of the charter is ambiguous (which it clearly is not), this court has held that any ambiguity in a charter provision should be liberally construed in favor of permitting the people to vote on the issue. See State ex rel. Sharpe v. Hitt (1951), 155 Ohio St. 529, 535, 44 O.O. 489, 491, 99 N.E.2d 659, 662 (“This and other courts have declared that constitutional, statutory or charter provisions for municipal initiative or referendum should be liberally construed in favor of the power reserved so as to permit rather than preclude the exercise of such power, and the object clearly sought to be attained should be promoted rather than prevented or obstructed.”), citing State ex rel. Middletown v. Middletown City Comm. (1942), 140 Ohio St. 368, 24 O.O. 297, 44 N.E.2d 459. See, also, State ex rel. Lewis v. Hamilton Cty. Bd. of Elections (1995), 74 Ohio St.3d 1201, 1202, 655 N.E.2d 177, 178 (Moyer, C.J., concurring) (“Active participation in the election process is the foundation of democracy. Whether selecting a candidate for public office or deciding issues of public concern, voting is a basic right without which all other rights become meaningless. It follows that where the Ohio Constitution or statutes establishing the requirement for placing issues on election ballots create doubt, such doubt should be resolved in favor of providing the citizens with access to -the ballot.”); and Shryock v. Zanesville (1915), 92 Ohio St. 375, 386, 110 N.E. 937, 940 (“Meanwhile it is the solemn duty of all courts to keep hands off and to avoid giving to the provisions of the constitution on that subject [initiative and referendum] a strained construction which, by reason of its very burdensomeness and unreasonableness, would tend to depopularize it. Such character of construction is as unwarranted *570as judicial construction tending to .weaken or emasculate the theory [of initiative and referendum].”).


. Section 2, Article IX of the Cuyahoga Falls Charter also provides that “[w]hen the Council by general law or under provisions of general ordinance is required to pass more than one ordinance or resolution necessary to make and pay for any public improvement, the referendum provision shall apply only to the first ordinance or resolution required to be passed and not to any subsequent ordinances or resolution relating thereto. In addition, ordinances providing for an annual tax levy or for improvements petitioned for by the owners of a majority of the foot front of the property benefited and to be specially assessed therefor, and appropriation ordinances limited to the subject of apporpriations [sic] shall not be subject to referendum, but, except as herein provided, all other ordinances and resolutions necessary for the immediate preservation of the public peace, health or safety, including emergency ordinances and resolutions necessary for the immediate preservation of the public peace, health or safety, shall be subject to referendum, except that such emergency ordinances and resolutions shall go into effect at the time indicated therein.”


. Indeed, “[a]ll political power is inherent in the people.” See Section 2, Article I of the Ohio Constitution.